        Case 2:20-cv-01910-GGH Document 7 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MELVIN J. STOVALL,                                No. 2:20-cv-01910 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

20          Review of the court’s records confirms petitioner has a pending habeas action in Stovall v.

21   Covello, 2:20-cv-01717-KJN. Petitioner appears to be challenging the same conviction for drug

22   possession as the habeas action in Stovall v. Covello, 2:20-cv-01717-KJN. In Stovall v. Covello,

23   petitioner was ordered to file a habeas petition and file an application requesting leave to proceed

24   in forma pauperis, or pay the required filing fee, in order to properly commence a federal habeas

25   action. Stovall v. Covello, 2:20-cv-01717-KJN (See ECF No. 3). Petitioner was granted thirty

26   days from the date of the court’s August 31, 2020 order to file his habeas petition and motion to

27   proceed in forma pauperis. Id. On September 23, 2020, petitioner filed his pending petition for

28   writ of habeas corpus (ECF No. 1) and motion to proceed in forma pauperis (ECF No. 2),
                                                       1
        Case 2:20-cv-01910-GGH Document 7 Filed 10/27/20 Page 2 of 2


 1   however, instead of filing the documents in Stovall v. Covello, 2:20-cv-01717-KJN, petitioner’s
 2   documents were mistakenly filed as a new habeas action. Accordingly, petitioner habeas petition
 3   and motion to proceed in forma pauperis will be refiled in the appropriate case docket in Stovall
 4   v. Covello, 2:20-cv-01717-KJN.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. The Clerk of the Court is directed to refile petitioner’s petition for writ of habeas
 7   corpus (ECF No. 1) and motion to proceed in forma pauperis (ECF No. 2) in Stovall v. Covello,
 8   2:20-cv-01717-KJN; and
 9           2. This case having been opened in error, the Clerk of the Court is directed to close
10   this case.
11   Dated: October 27, 2020
                                                 /s/ Gregory G. Hollows
12                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
